Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claim 1 is changed to read “…wherein the hydroxyl value of the lubricating base oil is less than 8 mg KOH/g”
Claim 18 is changed to read ““…wherein the hydroxyl value of the lubricating base oil is less than 8 mg KOH/g”
Both independent claims had a new claim limitation added in the new claim limitations of 6/28/2021 which stated a new claim limitation requiring the base oil having a KOH value of 10 mg KOH/g or less.  That value is now 8 mg KOH/g or less for both independent claims. This was authorized by phone call with attorney of record, please see the interview summary submitted concurrently with this office action.
The closest prior art is Inaya et al (US 5916854).  This teaches all limitations of the claims expect for the hydroxyl value of the ester base oil. The hydroxyl value is taught as a low of 10 mg KOH/g or above.
Regarding claims 1-24, a synthetic ester lubricating base oil
comprising:
at least one propoxylated or butoxylated polyol, wherein the average degree of propoxylation or butoxylation is from >3; and
at least one fatty acid, wherein the fatty acid is substantially long-chain, equal to or greater than C14; and wherein the hydroxyl value of the lubricating base oil is less than 8 mg KOH/g, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771